Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/22/2020 is acknowledged.
Claims 11, 12 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.
Thus, claims 1-10 and 13-22 are treated on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 13-15, 17-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmbrecht (US 7,294,282 B1).

an insulating layer (330) having a first portion (wherein 610 is disposed) contacting the substrate (300 via 610 and 625) and a second portion (portion the number 330 is disposed on the page) separated from the substrate by a gap (see gap formed between 330 and 300);
a metallic layer (380) having a first portion (left portion of 380 on the page) formed on the first portion of the insulating layer (wherein 610 is disposed) and a second portion (right portion of 380 on the page) formed on the second portion of the insulating layer (portion the number 330 is disposed on the page),
wherein the second portion of the metallic layer is prestressed (column 6, lines 39-52).

Regarding claim 2, the actuator element of claim 1, further comprising:
an electrode (370) formed on the substrate in the gap between the second portion of the insulating layer and the substrate (see Fig. 7B).

Regarding claim 3, the actuator element of claim 1, wherein the second portion of the metallic layer is tensilely prestressed (as indicated by column 6, lines 39-52 the entire metal layer is tensilely prestressed, thus it meets the claimed language).

Regarding claim 5, the actuator element of claim 1, wherein the insulating layer (330, 930 in Fig, 9 comprises silicon nitride, see column 11, lines 55-65) is selected from a group consisting of silicon dioxide, silicon nitride, hafnium oxide, aluminum oxide, and combinations thereof.


a first insulating layer positioned above the substrate and separated from the substrate by a gap;
a metallic layer having a first portion contacting the substrate and a second portion contacting the insulating layer;
a second insulating layer (340) contacting a portion of the second portion of the metallic layer opposite the first insulating layer,
wherein the second insulating layer is prestressed (column 6, lines 21-22).

Regarding claim 8, the actuator element of claim 6, wherein the first insulating layer (330) comprises polysilicon (column 6, lines 20-21).

Regarding claim 9, the actuator element of claim 6, wherein the second insulating layer (340) comprises silicon nitride (column 6, lines 21-22).

Regarding claim 10, the actuator element of claim 6, wherein the second insulating layer is compressively prestressed (column 7, lines 7-11).

	Regarding claims 13-15 and 17, Helmbrecht discloses a MEMS device on a substrate (Fig. 3) comprises:
a platform (305);

the actuator elements of the plurality of actuator elements including:
an insulating layer having a first contacting portion and a second portion; 
a metallic layer having a first portion formed on the first contacting portion of the insulating layer and a second portion formed on the second portion of the insulating layer, wherein the second portion of the metallic layer is prestressed (see rejection for claim 1); 
wherein actuation of the plurality of the actuator elements in the actuator assembly causes motion in the platform (column 5, lines 35-55), 
wherein each actuator element of the plurality of actuator elements has a first end (Fig. 5, 310) and a second end (307); 
wherein the first end (310) of a first actuator element of the plurality of actuator elements is connected to the substrate and the second end (307) of a last actuator element of the plurality of actuator elements is connected to the platform (305), and
wherein the first ends of the remaining plurality of actuator elements are connected to the second ends of other actuator elements between the first and last actuator elements of the plurality of actuator elements to form a chain (Fig. 6).

Regarding claim regarding claims 18, 19, 21 and 22, Helmbrecht disclseos a MEMS device on a substrate (Fig. 3) comprises:
a platform (305);
an actuator assembly composed of a plurality of actuator elements, the actuator assembly connected to the platform (see 307 that connects platform 305 to an actuator assembly);

a first insulating layer positioned above the substrate and separated from the substrate by a gap;
a metallic layer having a first contacting portion and a second portion contacting the insulating layer;
a second insulating layer contacting a portion of the second portion of the metallic layer opposite the first insulating layer; wherein the second insulating layer is prestressed; 
wherein actuation of the plurality of the actuator elements in the actuator assembly causes motion in the platform (column 5, lines 35-55);
wherein each actuator element of the plurality of actuator elements has a first end (Fig, 5, 310) and a second end (307); and 
wherein the first end (310) of a first actuator element of the plurality of actuator elements is connected to the substrate and the second end (307) of a last actuator element of the plurality of actuator elements is connected to the platform (305), and
wherein the first ends of the remaining plurality of actuator elements are connected to the second ends of other actuator elements between the first and last actuator elements of the plurality of actuator elements to form a chain (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmbrecht in view of Knollenberg et al (US 7,699,296 B1).
Helmbrecht discloses the claimed invention as set forth above except wherein the metallic layer of the actuator element is selected from a group consisting of gold, aluminum, chromium, titanium, platinum, copper, nickel, and combinations thereof.
Knollenberg et al discloses the metallic layer of the actuator element is selected from a group consisting of gold, aluminum, chromium, titanium, platinum, copper, nickel, and combinations thereof (column 8, lines 15-26).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to choose the claimed metals to be used as taught by Knollenberg et al since these materials are less likely to be corrosive, further claimed metals will not oxidize under normal environment conditions.
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not disclose “a metallic layer having a first portion formed on the first portion of the insulating layer and a second portion formed on the second portion of the insulating layer”.  However, examiner believes that the claimed languages are still met by the disclosure of the prior art, as being the phrase “formed on” is not clearly defined in the claims, such as “directly formed on” to overcome the prior art in the record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






7/31/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872